Petitioners, R. Grissett and Kent Anglin, represent that they are unlawfully restrained of their liberty by M.C. Binion, sheriff of Oklahoma county in the county jail of said county; that they are held in custody by virtue of a certain warrant alleging that petitioners are necessary and material witnesses in a criminal action; that petitioners are poor persons and for that reason unable to give bond with sureties to appear as witnesses. On the filing of the petitions writs issued returnable the next day, at which time the respondent filed his answer. Thereupon there was filed an agreed statement of facts as follows:
"That on the 14th day of September, 1913, R. Grissett and Kent Anglin, were arrested in Cleveland, Oklahoma, on a charge of stealing a horse and buggy in Oklahoma county. They were brought to Oklahoma county, and upon their preliminary hearing on the 23rd day of September, 1913, the case was dismissed upon motion of the county attorney of Oklahoma county. On the day their preliminary hearing was to be held and before the case against them was dismissed they were used as witnesses in the case of State of Oklahoma v. Dave Myers. After their testimony had been taken in said case, the county attorney asked the committing magistrate to place these two witnesses under bond, requiring a three hundred dollar cash bond. Petitioners were unable to give this bond and were committed to the county jail of Oklahoma county to be held pending the trial of the case of State v. Myers in the superior court of said county. On the 6th day of October, 1913, a writ of habeas corpus was sued out before the district court of Oklahoma county by petitioners, alleging an illegal and unlawful detention, and after a hearing by Judge Carney on the 7th day of October, 1913, they were released upon their statement to the court that they were poor men, strangers in Oklahoma county, their residence being in Kansas City, and were unable to give bond, but were willing to appear and testify in the superior court at the trial of the foregoing cause. On said 7th day of October, 1913, after their release by Judge Carney upon an affidavit by the county attorney that said witnesses were necessary and material, they were again arrested by the sheriff and incarcerated in the county jail without a hearing, from which incarceration they sued out a writ of habeas corpus in this court."
Upon the consideration of the agreed statement of facts, it is our opinion that petitioners are unlawfully restrained of their liberty by the respondent and that they are entitled to a discharge from the imprisonment of which they complain, and they are, therefore, by the judgment of this court, discharged therefrom.